Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This action is in response to the application filed on November 23, 2020
Claims 1, 6, 10 and 11 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (USP 2009/0313516) in view of Sarkar et al. (USP: 2014/0126359).

As per Claim 1, Shin teaches a terminal comprising: a receiver that receives DL signal based on  the code block group (Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and a processor that, if the receiver receives indication information, via higher layer signaling, that indicates code-block-group based transmission is indicated (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performs a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group of the DL signal (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for Control block (CB) index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose a transmitter that transmits capability information, of the terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal;
Sarkar teaches a transmitter that transmits capability information, of the terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal (Paragraph 0036-0037 See FIG. 3, the retransmission rate of the user terminal is compared to a single NACK rate threshold may be used to define one or more retransmission rate levels between high and low. Then select the TBS for the downlink transmission based on which retransmission rate level the user terminal falls within);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include a transmitter that transmits capability information, of the terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal as taught by Sarkar for reliability, to ensure that the retransmission rate of the user terminal is high (e.g., if the retransmission rate is higher than the relevant retransmission threshold), the base station may select the lowest TBS value from the range of possible TBS values.. (See Sarkar Paragraph 0035). 
2-5. (Canceled)
As per Claim 6, Shin teaches a radio communication method comprising: 
(Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received);  and if the receiver receives indication information, via higher layer signaling, that indicates code-block-group based transmission (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performing a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group of the DL signal (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal;
Sarkar teaches a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal; (Paragraph 0036-0037 See FIG. 3, the retransmission rate of the user terminal is compared to a single NACK rate threshold may be used to define one or more retransmission rate levels between high and low. Then select the TBS for the downlink transmission based on which retransmission rate level the user terminal falls within);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal as taught by Sarkar for reliability, to ensure that the retransmission rate of the user terminal is high (e.g., if the retransmission rate is higher than the relevant retransmission threshold), the base station may select the lowest TBS value from the range of possible TBS values.. (See Sarkar Paragraph 0035). 
7- 9. (Canceled) 
As per Claim 10 shin teaches a base station comprising: a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal; a transmitter that transmits the DL signal based on the code block group (Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and a processor that, if the transmitter transmits, to the terminal, indication information, via higher layer signaling, that indicates code-block-group based transmission (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers), performs a control to receive retransmission control information, which indicates an acknowledgement (ACK), or a negative acknowledgement (NACK), per code block group (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal;
Sarkar teaches a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal; (Paragraph 0036-0037 See FIG. 3, the retransmission rate of the user terminal is compared to a single NACK rate threshold may be used to define one or more retransmission rate levels between high and low. Then select the TBS for the downlink transmission based on which retransmission rate level the user terminal falls within);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal as taught by Sarkar for reliability, to ensure that the retransmission rate of the user terminal is high (e.g., if the retransmission rate is higher than the relevant retransmission threshold), the base station may select the lowest TBS value from the range of possible TBS values.. (See Sarkar Paragraph 0035). 

As per Claim 11 Shin teaches a system comprising a base station and a terminal, 
wherein a receiver of the terminal that receives the DL signal based on the code-block-group(Paragraph 0022, 0042 When there are multiple code blocks (CBs). The bit indicates that all of the CBs in the group were received); and a processor that, if the receiver of the terminal receives indication information, via higher layer signaling, that indicates code-block-group based transmission, performs a control to transmit retransmission control information, which indicates an acknowledgement (ACK), or a (Paragraph 0034, 0042 for each Control block (CB) in all TBs may be signaled by higher layers); and the base station comprises: a receiver of the base station that receives the capability information; and a transmitter of the base station that transmits the DL signal based on the code block group (Paragraph 0041-0045 The ACK or NACK information is already in the bitmap for CB index signaling for HARQ retransmission additional bits in the downlink grant are needed).
However Shin does not explicitly disclose : the terminal comprises: a transmitter of the terminal that transmits capability information, of the terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal
Sarkar teaches : the terminal comprises: a transmitter of the terminal that transmits capability information, of the terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal (Paragraph 0036-0037 See FIG. 3, the retransmission rate of the user terminal is compared to a single NACK rate threshold may be used to define one or more retransmission rate levels between high and low. Then select the TBS for the downlink transmission based on which retransmission rate level the user terminal falls within);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin to include a receiver that receives capability information, of a terminal, which indicates whether the terminal supports code-block-group based retransmission of a downlink (DL) signal as taught by Sarkar for reliability, to ensure that the retransmission rate of the user terminal is high (e.g., if the retransmission rate is higher than the relevant retransmission threshold), the (See Sarkar Paragraph 0035). 

Response to Argument(s)
Applicant's argument(s) filed on November 23, 2020 have been fully considered but they are not persuasive. 
All arguments are moot in view of the new ground of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Examiner, Art Unit 2468